 


114 HR 202 IH: To amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the park.
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 202 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2015 
Mr. Turner introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the park. 
 
 
1.Amendment to the Dayton Aviation Heritage Preservation Act of 1992Section 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5)) is amended by striking Aviation Center and inserting National Museum. 
 
